Citation Nr: 1607342	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-31 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine condition.

2. Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, cervical stenosis, status post anterior posterior fusion, is etiologically related to the Veteran's active duty service.   

2. Resolving all doubt in favor of the Veteran, lumbar spinal stenosis with neurogenic claudication is etiologically related to the Veteran's active duty service.   


CONCLUSIONS OF LAW

1. Cervical stenosis, status post anterior posterior fusion, was incurred in active duty service.  38 U.S.C.A. §§ 5107(b), 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. Lumbar spinal stenosis with neurogenic claudication was incurred in active duty service.  38 U.S.C.A. §§ 5107(b), 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed in the Analysis Part has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he currently suffers from cervical and lumbar spine disabilities that are the result of injuries suffered during active duty service.  Specifically, he claims to have injured his neck and back, in Germany during the Second World War, when blown backwards by German shelling.  He was pinned against a stair railing by other service members who landed on top of him and the impact was enough to bend the Bazooka he was carrying.  February 2012 Veteran's Statement, February 2016 Informal Hearing Presentation.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

I. Cervical Spine

Initially, the Board notes that there is a current diagnosis of cervical stenosis, status post anterior posterior fusion.  September 2014 VA Examination.  As such, the Board notes that the Veteran has a current disability, with regard to his cervical spine, in accordance with Shedden.

Having determined that the Veteran has a current disability, the Board must next determine if there is an in-service injury.  The Veteran has noted that during active duty service, he was blowback by German shelling and pinned against a railing when other service members landed on top of him.  A review of service treatment records reveals the Veteran was treated for injuries that occurred following an incident where he fell trying to avoid Germany shelling.  However, these very same records show those injuries to be a fracture of the right radius and concussion.  Nevertheless, this does show an in-service injury.

As the Veteran has shown a current disability and in-service injury, the remaining question is whether there is competent evidence of nexus between the Veteran's cervical stenosis, status post anterior posterior fusion and the in-service injury.  

Turning to that question, in May 2012, following a review of the claims file and an examination of the Veteran, a VA examiner determined the "Veteran's cervical degeneration is as less likely as not result of injury during military service."  In support of this conclusion the VA examiner noted the lack of in-service medical evidence of neck complications resulting from the fall caused by the shelling.  

The Veteran was provided another VA examination in September 2014.  Following a review of the claims file and an examination of the Veteran, this VA examination also concluded it was less likely than not the Veteran's current cervical spine condition was incurred in or caused by the in-service fall.  The examiner notes there is no record of a neck injury being treated following the blast, there is no notation of neck injury or problems on the discharge medical examination, and there is no notation of neck injury or problems on VA examination conducted approximately three years after service.  The examiner suggests one would expect a continuity of care for a neck condition since active duty service if his current injury was caused by the active duty fall.  

The Veteran has submitted statements from two private doctors addressing the nature and etiology of his cervical spine condition.  Dr. C.J.B., who has been caring for the Veteran since 2011, states that "it is my opinion that his problems stem from his original injury that started in 1944 with the fall he suffered while serving his country in Germany.  He has certainly developed degenerative changes due to his age that have exacerbated his complaints but the extent of damage seen on x-ray would not be as severe but for the severity of the original injury that was treated but obviously not followed up by the military."  August 2012 Opinion of Dr. C.J.B.  The doctor based his opinion on physical examination of the Veteran, review of X-rays, and the history provided by the Veteran, which indicated persistent back and neck pain since service with no other back or neck trauma since the in-service fall.

The second opinion is proved by Dr. J.R.S. who opined "[b]ased on the patient's account, and I have no other information to suggest otherwise, he sustained injury to his neck while serving in World War II.  As a result of this injury, which necessitated surgery, he has gone on to develop adjacent level wear-out change above and below his fusion."  

A review of this evidence shows that the medical opinions come to contrary conclusions.  Both private medical opinions support the Veteran claim that his cervical stenosis, status post anterior posterior fusion, is the result of his in-service fall caused by German shelling.  Alternatively, both VA medical opinions conclude it is less likely than not that the current condition is caused by or the result of any incident during active duty service, including the fall.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's cervical stenosis, status post anterior posterior fusion, is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for cervical stenosis, status post anterior posterior fusion is warranted.

II. Lumbar Spine

Review of the evidence of record reveals a similar situation as to the Veteran claim for service connection for a lumbar spine condition.  There is a current diagnosis of lumbar spinal stenosis with neurogenic claudication.  September 2014 VA Examination.  Furthermore, though the service treatment records do not show an injury occurred to the lumbar spine it does show injury occurred when the Veteran fell down and had other service members land on him as a result of German shelling.  Therefore, the remaining question is whether there is competent evidence of nexus between the Veteran's lumbar spinal stenosis with neurogenic claudication and the in-service injury. 

Turning to that question, in May 2012, following a review of the claims file and an examination of the Veteran, a VA examiner determined the "Veteran's lumbar degeneration is as less likely as not result of injury during military service."  In support of this conclusion, the VA examiner noted the lack of in-service medical evidence of back complications resulting from the fall caused by the shelling.  

The Veteran was provided another VA examination in September 2014.  Following a review of the claims file and an examination of the Veteran, this VA examination also concluded it was less likely than not the Veteran's current lumbar spine condition was incurred in or caused by the in-service fall.  The examiner notes there is no record of a back injury being treated following the blast, there is no notation of back injury or problems on the discharge medical examination, and there is no notation of back injury or problems on VA examination conducted approximately three years after service.  The examiner suggests one would expect a continuity of care for a back condition since active duty service if his current injury was caused by the active duty fall.  

The statement from Dr. C.J.B can be read to support his condition that his lumbar spine condition is the result of his fall during active duty.  The doctor states that "it is my opinion that his problems stem from his original injury that started in 1944 with the fall he suffered while serving his court in Germany.  He has certainly developed degenerative changes due to his age that have exacerbated his complaints but the extent of damage seen on x-ray would not be as severe but for the severity of the original injury that was treated but obviously not followed up by the military."  August 2012 Opinion of Dr. C.J.B.  The doctor based his opinion on the history provided by the Veteran, which indicated persistent back and neck pain since service with no other back or neck trauma since the in-service fall; physical examination of the Veteran; and review of X-rays.  

A review of this evidence shows that the medical opinions come to contrary conclusions.  The private medical opinion of Dr. C.J.B. supports the Veteran claims that his lumbar spinal stenosis with neurogenic claudication is the result of his in-service fall caused by German shelling.  Alternatively, both VA medical opinions conclude it is less likely than not that the current condition is caused by or the result of any incident during active duty service, including the fall.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's left ulnar nerve neuropathy is related to his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for lumbar spinal stenosis with neurogenic claudication is warranted.


ORDER

Service connection for cervical stenosis, status post anterior posterior fusion, is granted.  

Service connection for lumbar spinal stenosis with neurogenic claudication is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


